              Case 1:17-cr-00540-GLR Document 66 Filed 09/03/20 Page 1 of 2
                                              U.S. Department of Justice

                                                       United States Attorney
                                                       District of Maryland
Patricia McLane                                        Suite 400                    DIRECT: 410-209-4942
Assistant United States Attorney                       36 S. Charles Street           MAIN: 410-209-4800
Patricia.McLane@usdoj.gov                              Baltimore, MD 21201             FAX: 410-962-0717




                                                       September 3, 2020


The Honorable George L. Russell, III
United States District Judge
United States Courthouse
101 W. Lombard Street
Baltimore, MD 21201


Re:        United States of America v. Steven Thomas
           Criminal Number GLR-17-540


Dear Judge Russell:

        On July 13, 2020, the Defendant, Steven Thomas, entered a plea of guilty to Count One of
the Indictment, Conspiracy to Provide Contraband to an Inmate in Prison, in violation of 18 U.S.C.
§ 371. He is scheduled for sentencing on September 8, 2020. The parties agreed to a sentencing
range of 0-6 months pursuant to Fed. Rule of Crim. Pro. 11(c)(1)(C). I am writing to state the
Government’s sentencing recommendation, namely that a sentence in the lower range of the agreed
upon range sentencing guidelines is appropriate in this case.

        The PreSentence Report (“PSR”) accurately reflects the total offense level, criminal history
and guidelines in this matter. See PSR ¶ 24, 39, and 77, respectively. The Government does not
have any corrections to the PSR, but suggests adding that on August 27, 2020, Judge Blake
terminated supervised release and sentenced the Defendant to “time served” in CCB-16-0561. The
basis of the violation in that matter is not the instant matter in front of this Court.

       The Government believes the guidelines range in this matter is sufficient but not greater
than necessary to achieve the goals of 18 U.S.C. § 3553(a). A sentence towards the lower range is
appropriate given the Defendant’s prior criminal history which does not include any crimes of
violence. Moreover, a period of incarceration sends a message to the community that the Court
takes smuggling illegal contraband into federal facilities seriously.

        Finally, a sentence on the lower end of the range is consistent with the sentences issued for
the co-defendants. The Court sentenced the most culpable defendant, who had a criminal history
category VI, to 12 months’ incarceration. The Court sentenced the least culpable defendant, who
had a criminal history category I, to a suspended sentence and supervised release.
         Case 1:17-cr-00540-GLR Document 66 Filed 09/03/20 Page 2 of 2

      I thank the Court for its consideration of this matter.

                                                     Very truly yours,

                                                     Robert K. Hur
                                                     United States Attorney


                                                     By:____/s/_______________
                                                         Patricia McLane
                                                        Assistant United States Attorney


Filed Under Seal on ECF: September 3, 2020
